CONCURRING opinion OB'
MR. JUSTICE ALDREV.
I agree with the reversal of the judgment and the ordering of a new trial, because as it does not appear from the general instructions given by the court to the jury that any instruction .was given that the testimony of the victim required corroboration in respect to the commission of the crime of rape with which the defendant is charged, the lower court erred, as alleged by the appellant under No. 6 of the assignment of errors submitted, in refusing to give to the jury the fourth instruction requested by the defense which reads thus: “That the testimony of the victim must be corroborated in its essential facts in order to connect the defendant with the crime charged, the testimony of the physician on the fact of the ravishment not being a sufficient corroboration.”
I am authorized by Mr. Justice Franco Soto to state that he concurs in this opinion.